Case 1:17-cv-05882-EK-RER Document 48 Filed 09/23/20 Page 1 of 13 PageID #: 840




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NEW YORK
                                     _____________________
                                     No 17-CV-5882 (ERK) (RER)
                                     _____________________

 ANTONIO TEJADA, ANDRES EDGARDO LARROCA FRANCO, ALICIA SANTOS, EVELYN
                JACINTO, ARACELI PEREZ, AND ADAN TEJADA,
                                                                           Plaintiffs,

                                              VERSUS


                    LA SELECTA BAKERY, INC. AND RAFAEL REYNOSO,

                                                                          Defendants.
                                        ___________________

                                  REPORT & RECOMMENDATION

                                          September 23, 2020
                                        ___________________


                               to the Honorable Eric R. Komittee,
                                   United States District Judge


 RAMON E. REYES, JR., U.S.M.J.:
                                                              Plaintiffs subsequently moved for
         On October 6, 2017, Plaintiffs               default     judgment,     and      this  Court
 Antonio Tejada (“Tejada”) and Andres                 recommended that their motion be denied
 Edgardo Larroca Franco (“Larroca”) filed             because Plaintiffs Tejada and Larroca sought
 this suit claiming multiple violations of the        default judgment on behalf of opt-in
 Fair Labor Standards Act (“FLSA”),                   plaintiffs without certification of a class or
 29 U.S.C. § 201 et seq., and the New York            collective action. (Dkt. No. 32 at 3-4).
 Labor Law (“NYLL”) §§ 190 and 650 et seq.,           Plaintiffs were granted leave to file a second
 by La Selecta Bakery, Inc. (“La Selecta”) and        amended complaint to include the claims of
 Rafael     Reynoso (“Reynoso”)          (both,       the opt-in plaintiffs. (Id. at 4). On June 19,
 collectively, the “Defendants”). (Dkt. No. 1).       2019, Plaintiffs filed their Second Amended
 An amended complaint was filed on January            Complaint, which added Evelyn Jacinto
 30, 2018, which added Plaintiff Alicia Santos        (“Jacinto”), Araceli Perez (“Perez”), and
 (“Santos”)      and     additional     claims.       Adan Tejada (“Ad. Tejada”) as Named
 (Dkt. No. 20). The Defendants failed to              Plaintiffs. (Dkt. No. 35 (“SAC”)).
 answer or otherwise respond, resulting in
 entry of default. (Dkt. No. 28).

                                                  1
Case 1:17-cv-05882-EK-RER Document 48 Filed 09/23/20 Page 2 of 13 PageID #: 841




         Defendants still failed to appear              2015 to December 2015, and $11 from
 before the Court to defend against this action.        January 2016 to June 2016. (Id. ¶¶ 74, 79–
 The Clerk of the Court made an entry of                82). Plaintiff Ad. Tejada was paid $9 from
 default on July 31, 2019. (Dkt. No. 42).               January 2015 to December 2015, $9.50 from
 Plaintiffs now move for default judgment.              January 2016 to December 2016, and $10
 (Dkt. No. 45). Your Honor has referred this            from January 2017 to March 2017.
 matter to me for a report and                          (Id. ¶¶ 88, 93–95). Plaintiffs assert that they
 recommendation. (Order Dated 2/27/2020).               were paid at the above-referenced rates for all
 For the reasons set forth herein, I respectfully       hours worked, including those in excess of
 recommend that Plaintiffs’ motion be                   forty hours per week. (See, e.g., id. ¶¶ 27–31,
 granted.                                               42–44, 52–56, 65–70, 79–84, 93–95).

               BACKGROUND                                       Defendants failed to provide
                                                        Plaintiffs Tejada, Santos, Jacinto, Perez, and
         La Selecta is a bakery, incorporated in        Ad. Tejada with wage notices when they
 New York, with its principal place of                  were hired, (id. ¶¶ 35, 59, 73, 87, 100, 138),
 business located at 349 Suydam Street,                 and, throughout the course of Plaintiffs’
 Brooklyn, New York 11237. (SAC ¶ 11).                  employments, Defendants did not furnish any
 Plaintiffs worked as bakers during their               Plaintiff with accurate weekly written
 employment for Defendants. (Id. ¶ 2).                  statements of his or her rates of pay or hours
 Plaintiffs’ hours varied based on the bakery’s         worked, (id. ¶¶ 34, 46, 58, 72, 86, 99, 132).
 busy          and         slow        seasons.         Additionally, Plaintiff Tejada alleges that
 (Id. ¶¶ 22, 37, 48, 61, 75, 89).                       Defendants,       without      his     written
                                                        authorization, deducted monies from his pay
         Plaintiff Tejada was paid an hourly            for reasons unknown to Tejada and kept the
 rate of $9.50 from July to August of 2013,             money for their own use. (Id. ¶ 32).
 $10 from September 2013 to August 2015,
 $11 from September 2015 to late 2016, and                              DISCUSSION
 $11.25 from late 2016 to May 2017.
 (Id. ¶¶ 20, 27–30). Plaintiff Larroca was paid         I.      Legal Standard
 $10 per hour from about October 2011 to
 January 2015 and $11 per hour from                             Rule 55 of the Federal Rules of Civil
 February       2015     to      May     2017.          Procedure establishes a two-step process for
 (Id. ¶¶ 36, 42–43; Dkt. No. 1 ¶ 43). Plaintiff         obtaining a default judgment. Trs. of the
 Santos was paid $7.50 per hour from October            Leather Goods, Handbags, & Novelty
 2013 to December 2014, $8 from January                 Workers’ Union Local 1 Joint Ret. Fund v.
 2015 to March 2017, and $11 per hour from              Cent. Fur Storage Co., No. 18-CV-7224
 April 2017 to May 2017. (Id. ¶¶ 47, 52–54).            (AMD) (RER), 2019 WL 3937132, at *4
 Plaintiff Jacinto was paid $7.50 per hour              (E.D.N.Y. Aug. 2, 2019), R & R adopted by
 from May 2013 to January 2015, $8 from                 2019 WL 3936676 (Aug. 20, 2019). First, the
 February 2015 to January 2016, $8.50 from              plaintiff must request an entry of default from
 February 2016 to March 2017, and $9 from               the clerk of the court. Fed. R. Civ. P. 55(a). If
 April 2017 to May 2017. (Id. ¶¶ 60, 65–68).            the clerk enters default against the non-
 Plaintiff Perez was paid $6.75 from October            responsive parties, the plaintiff must then
 2011 to December 2013, $7.75 from January              move for a default judgment. Fed. R. Civ. P.
 2014 to January 2015, $8 from February                 55(b)(2).

                                                    2
Case 1:17-cv-05882-EK-RER Document 48 Filed 09/23/20 Page 3 of 13 PageID #: 842




         Where, as here, the procedural                      with modification by 2018 WL 1135652
 requirements have been satisfied, the                       (E.D.N.Y. Feb. 28, 2018).
 defaulting party is deemed to have admitted
 all well-pleaded factual allegations in the                 II.     Statute of Limitations
 complaint. Greyhound Exhibitgroup v.
 E.L.U.L. Realty Corp., 973 F.2d 155, 158 (2d                        The FLSA affords a two-year statute
 Cir. 1992). The court must then decide                      of limitations to bring a cause of action unless
 whether the well-pleaded facts establish the                the violation was willful, in which case the
 defaulting party’s liability as a matter of law.            case the limitations period is extended to
 Gesualdi v. Ava Shypula Testing &                           three years. 29 U.S.C. § 255(a). The NYLL
 Inspection, Inc., No. 13-CV-1873 (DRH)                      statute of limitations is six years from the date
 (GRB), 2014 WL 1399417, at *4 (E.D.N.Y.                     that the employee filed a complaint. N.Y.
 Apr. 10, 2014).                                             Lab. Law §§ 198(3), 663(3). Here, the NYLL
                                                             affords the greater recovery. I therefore
     Damages are assessed separately, and a                  respectfully recommend that Plaintiffs be
 plaintiff need only prove that the                          awarded damages under the NYLL.
 compensation sought “naturally flow[s] from
 the injuries pleaded.” Greyhound, 973 F.2d at                       Tejada and Larroca filed the original
 159. Further, a plaintiff’s recovery of                     complaint as Named Plaintiffs on October 6,
 damages must reflect that which was                         2017. (Dkt. No. 1). Their NYLL period runs
 requested in the pleadings. See Fed. R. Civ.                from October 6, 2011, through October 6,
 P. 54(c) (“A default judgment must not differ               2017. Perez and Ad. Tejada’s consent forms
 in kind from, or exceed in amount, what is                  were filed the same day as the original
 demanded in the pleadings.”); see also Silge                complaint and thus they share the same
 v. Merz, 510 F.3d 157, 160 (2d Cir. 2007). If               limitations period as Tejada and Larroca.
 the court so chooses, an evidentiary hearing                (See Dkt. Nos. 8, 9). Santos and Jacinto filed
 may be held to determine damages. Fed. R.                   their opt-in forms on November 3, 2017.
 Civ. P. 55(b)(2). However, “it [is] not                     (Dkt. Nos. 15, 16). Consequently, their
 necessary for the District Court to hold a                  NYLL period runs from November 3, 2011
 hearing, as long as it ensure[s] that there [is]            through November 3, 2017.
 a basis for the damages specified in a default
 judgment.” Fustok v. ContiCommodity                         III.    Liability
 Servs., Inc., 873 F.2d 38, 40 (2d Cir. 1989).
 In determining damages, the court may rely                          For the sake of brevity, suffice it to
 on “detailed affidavits and documentary                     say that I have carefully reviewed Plaintiffs’
 evidence.” Id. Because Plaintiffs allege                    submissions in support of their motion for
 violations under both the FLSA and NYLL,                    default judgment. Those submissions, and the
 Plaintiffs are entitled to damages under the                fact that Defendants are in default, establish
 statute that affords the greater recovery.1                 that the Defendants are jointly and severally
 Piedra v. Ecua Rest. Inc., 17-CV-3316                       liable for violations of the FLSA and NYLL.
 (PKC) (CLP), 2018 WL 1136039, at *9
 (E.D.N.Y. Jan. 31, 2018), R & R adopted

 1
   Because both the FLSA and NYLL are compensatory           No. 14-CV-3314 (SJ) (RER), 2015 WL 5561033, at *6
 in nature, “double recovery may result if damages are       (E.D.N.Y. Sept. 1, 2015) (citation omitted).
 awarded for the same hours worked” under both
 statutes. Cardoza v. Mango King Farmers Mkt. Corp.,

                                                         3
Case 1:17-cv-05882-EK-RER Document 48 Filed 09/23/20 Page 4 of 13 PageID #: 843




 IV.      Damages                                                  B. Unlawful Deductions

       A. Unpaid Compensation                                       Employers may not make “any
                                                             deductions from [an employee’s] wages,”
         Under the FLSA and NYLL,                            outside of certain limited enumerated
 Plaintiffs are entitled to recover the                      circumstances. N.Y. Lab. Law § 193; N.Y.
 difference between the New York State                       Comp. Codes R. & Regs. tit. 12, § 146-2.7.
 statutory minimum wage rate and the                         Nor may an employer “require an employee
 effective hourly rate they were paid by                     to make any payment by separate transaction
 Defendants. See 29 USC § 216(b); N.Y.                       unless such charge” is permitted as a
 Comp. Codes R. & Regs. tit. 12, § 652, pt. 46.              deduction from wages under section 93(1) of
 Additionally, both federal and state statutes               the NYLL. N.Y. Lab. Law § 193(3).
 entitle Plaintiffs to compensation of one- and
 one-half times their regular hourly rate for                        Defendants, without Tejada’s express
 overtime, defined as time worked over 40                    written authorization, made deductions from
 hours per week. See 29 USC § 207(a); N.Y.                   his pay for reasons they did not share with
 Comp. Codes R. & Regs. tit. 12, § 146-1.4.                  him. (Dkt. No. 46-14 ¶ 11; SAC ¶ 4).
                                                             According to Tejada’s declaration, his
         Though a “plaintiff must produce                    employment spanned about 200 weeks,
 ‘sufficient evidence’ to show the hours he                  beginning on or about July 4, 2013 until May
 worked ‘as a matter of just and reasonable                  19, 2017. (See Dkt. No. 46-14 ¶ 2;
 inference’ . . . it is possible for plaintiff to            SAC ¶ 20).3 From the beginning of his
 meet this burden by relying on his                          employment to around March of 2015,
 recollection alone.” Doo Nam Yang v. ACBL                   Defendants deducted $23.33 per week from
 Corp., 427 F. Supp. 2d 327, 335 (S.D.N.Y.                   his pay for a reason unknown to him.
 2005). Each Plaintiff submitted a declaration               (Dkt. No. 46-14 ¶ 11). From around April
 detailing the length of their employment,                   2015 until the end of his employment,
 hours worked, and rate of pay, (Dkt. Nos. 46-               Defendants deducted $36.33 per week from
 14, 15, 16, 17, 18, 19). Therefore, Plaintiffs              his pay, similarly for a reason unknown to
 have met their burden.                                      him. (Id.). Therefore, Defendants are liable
                                                             for $6,159.434 in unlawful pay deductions,
         Consequently,       I     respectfully              and I respectfully recommend Tejada be
 recommend Plaintiffs be awarded unpaid                      awarded such amount.
 compensation as follows: $6,581.03 to
 Plaintiff Tejada, $10,371.54 to Plaintiff                         C. Statutory Damages
 Larroca, $15,581.79 to Plaintiff Santos,
 $9,103.71 to Plaintiff Jacinto, $10,969.66 to                      Under the NYLL, employers must
 Plaintiff Perez, and $9,362.64 to Plaintiff Ad.             furnish their employees with a notice and
 Tejada.2                                                    acknowledgement of the employee’s wage
                                                             rate     at    the    time    of     hire.

 2
   Calculations relating to unpaid compensation can be       more than 200 weeks. (Dkt. No. 46 ¶ 91). However, I
 found in the Appendix.                                      choose to credit Plaintiff Tejada’s affidavit for an
                                                             accurate recounting of unlawful pay deductions during
 3
   Mr. Coleman’s Declaration states that Defendants          his employment.
 deducted $33 per week from the beginning of Tejada’s
                                                             4
 employment until March 2015 and that Defendants                 (90.71 weeks X $23.33) + (111.29 weeks X $36.33).
 deducted $36.33 from each paycheck over a period of

                                                         4
Case 1:17-cv-05882-EK-RER Document 48 Filed 09/23/20 Page 5 of 13 PageID #: 844




 N.Y. Lab. Law § 195(1). Employers are                  days after February 27, 2015, each is entitled
 additionally required to furnish their                 to $10,000 in statutory damages. Plaintiff
 employees with accurate, specifically                  Larroca began work prior to the requirements
 enumerated wage statements each pay                    of section 195(1); however, because
 period. Id. § 195(3). Wage statements should           Defendants failed to provide him with wage
 include the dates of work, the employer’s              statements in accordance with section 195(3),
 address and telephone number, the applicable           and he worked for more than 20 days after
 rate of pay, and any deductions and                    February 27, 2015, he is entitled to $5,000 in
 allowances claimed. Id. Plaintiffs Tejada,             statutory damages.
 Santos, Jacinto, Perez, and Ad. Tejada seek
 to recover damages for Defendants’ failure to             D. Liquidated Damages
 provide a wage notice upon hire,
 (Dkt. No. 46 ¶¶ 137-39; SAC ¶¶ 138-40);                         Under both the FLSA and NYLL,
 and all Plaintiffs seek to recover damages for         plaintiffs are entitled to liquidated damages
 Defendants’ failure to provide accurate wage           in an amount equal to unpaid wages.
 statements. (Dkt. No. 46 ¶¶ 134-36; SAC                29 U.S.C. § 216(b); N.Y. Lab. Law § 663(1).
 ¶¶ 132-34).                                            If the employer acted in good faith, both the
                                                        FLSA and NYLL afford courts discretion
         For violations of section 195(1),              when awarding liquidated damages. See 29
 Plaintiffs may recover damages at the rate of          U.S.C. § 260; N.Y. Lab. Law § 663(1). Yet,
 “fifty dollars for each work day that the              an employer who defaults, like Defendants,
 violations occurred or continue to occur, but          has failed to make such a showing of good
 not to exceed a total of five thousand dollars.”       faith. See Rodriguez v. Queens Convenience
 N.Y. Lab. Law § 198 (1–b). As of February              Deli Corp., No. 09-CV-1089 (KAM) (SMG),
 27, 2015, for violations of section 195(3),            2011 WL 4962397, at *4 (E.D.N.Y. Oct. 18
 Plaintiffs may recover damages at the rate of          2011). Because there are “no meaningful
 $250 for each work day that the violations             differences” between the FLSA and NYLL
 occurred or continue to occur, not to exceed           liquidated damages provisions, a party may
 $5,000. N.Y. Lab. Law § 198(1-d);                      not recover duplicative liquidated damages
 Estrada v. Giovanni's Italian Pizzeria, Inc.,          for the same conduct. Rana v. Islam, 887 F.3d
 No. 16 Civ. 6162 (PGG) (GWG), 2020 WL                  118, 123 (2d Cir. 2018).
 3166964, at *5 (S.D.N.Y. June 15, 2020).
 Remedies for statutory violations “may be                      Therefore, I respectfully recommend
 enforced simultaneously or consecutively so            that each Plaintiff be awarded liquidated
 far as not inconsistent with each                      damages equal to the total amount of
 other.” N.Y. Lab. Law § 198(2)                         damages due said Plaintiff for unpaid
                                                        compensation and unlawful pay deductions
         Defendants failed to provide                   as follows: $12,740.46 to Plaintiff Tejada,
 Plaintiffs Tejada, Santos, Jacinto, Perez, and         $10,371.54 to Plaintiff Larroca, $15,581.79
 Ad. Tejada with written notice at hire                 to Plaintiff Santos, $9,103.71 to Plaintiff
 containing the information set forth in section        Jacinto, $10,969.66 to Plaintiff Perez, and
 195(1) and wage statements each pay period             $9,362.64 to Plaintiff Ad. Tejada.
 in accordance with section 195(3). Because
 those Plaintiffs worked for more than 100
 days during which violation of section 195(1)
 was ongoing and worked more than twenty

                                                    5
Case 1:17-cv-05882-EK-RER Document 48 Filed 09/23/20 Page 6 of 13 PageID #: 845




     E. Pre- and Post-Judgment Interest                                 The Second Circuit has ruled that a
                                                               court should generally use the prevailing
         Plaintiffs may recover both liquidated                hourly rates in the district in which it sits. See
 damages and prejudgment interest for claims                   Simmons v. N.Y.C. Transit Auth., 575 F.3d
 brought under the NYLL. Piedra, 2018 WL                       170, 174–75 (2d. Cir. 2009). Courts in this
 1136039, at *16. Under New York law,                          district have awarded, at the high end of the
 prejudgment interest is assessed at a rate of                 spectrum, $450 per hour for partners, $325
 nine percent per annum. N.Y.C.P.L.R.                          per hour for associates, $200 per hour for
 §§ 5001(a), 5004. Interest may be calculated                  junior associates, Sass v. MTA Bus Co., 6 F.
 from a single reasonable intermediate date,                   Supp. 3d 238, 261 (E.D.N.Y. 2014), and
 which, in cases such as this, is sensibly the                 $100 per hour for paralegals, Division 1181
 midpoint of a plaintiff’s employment.                         Amalgamated          Transit        Union–N.Y.
 See Cabrera v. Canela, 412 F. Supp. 3d 167,                   Employees’ Pension Fund v. D & A Bus Co.,
 186 (E.D.N.Y. 2019); Fermin v. Las Delicias                   Inc., 270 F. Supp. 3d 593, 618–19
 Peruanas Rest., Inc., 93 F. Supp. 3d 19, 49                   (E.D.N.Y. 2017). Courts may determine
 (E.D.N.Y. 2015). I respectfully recommend                     reasonable hours based on the court’s
 that each Plaintiff be awarded pre-judgment                   experience, the court’s knowledge of the
 interest calculated using the following                       case, and the evidence and arguments
 formula: (total compensatory damages due to                   presented. Clarke v. Frank, 960 F.2d 1146,
 plaintiff) X .09/365 X (number of days from                   1153 (2d Cir. 1992). When a plaintiff’s
 midpoint date to the date the Clerk of the                    billing record is excessive, it is within the
 Court enters judgment).5                                      court’s discretion to reduce the fees
                                                               requested. See Kliger v. Liberty Saverite
         Plaintiffs are also entitled to post-                 Supermarket Inc., No. 17-CV-02520 (FB)
 judgment interest. 28 U.S.C. §1961. I                         (ST), 2018 WL 4782342, at *10 (E.D.N.Y.
 respectfully recommend that Plaintiffs be                     Sept. 17, 2018).
 awarded post-judgment interest from the date
 of entry of judgment in accordance with                               Plaintiffs’     submissions      reflect
 section 1961.                                                 $53,490 in attorney’s fees to compensate for
                                                               a total of 351.50 hours. (Dkt. No. 46 ¶ 151).
     F. Attorney’s Fees                                        In an exercise of judgment, Plaintiffs seek
                                                               reduced attorney’s fees in the amount of
         In addition to unpaid wages and                       $30,000. (Id.) According to Plaintiffs, this
 additional damages, the FLSA and NYLL                         amount is comparable to awards granted in
 allow prevailing employees to collect “a                      this Circuit for multi-plaintiff wage-related
 reasonable attorney's fee to be paid by the                   default cases. (Id.) Consistent with the
 defendant.” 29 U.S.C. § 216(b); N.Y. Lab.                     Court’s jurisprudence, Plaintiffs submit
 Law § 198. The Plaintiffs, in seeking                         contemporaneous billing records displaying
 reimbursement of attorney’s fees, bear the                    the date, timekeeper, description of the
 burden of proving the reasonableness and the                  activity, and total hours worked on that
 necessity of the hours spent and the rates                    activity by the tenth of an hour, (Dkt. No. 46-
 charged. Fermin, 93 F. Supp. 3d at 51.                        20); see N.Y. Ass’n for Retarded Children,
                                                               Inc. v. Carey, 711 F.2d 1136, 1148 (2d Cir.

 5
   Plaintiffs identify June 11, 2015 as a reasonable           Santos, June 16, 2015 for Plaintiff Jacinto, February
 intermediate date for Plaintiff Tejada, October 9,            16, 2014 for Plaintiff Perez, and February 15, 2016 for
 2014, for Plaintiff Larroca, July 1, 2015 for Plaintiff       Plaintiff Ad. Tejada. (Dkt. No. 46 ¶¶ 122-33).

                                                           6
Case 1:17-cv-05882-EK-RER Document 48 Filed 09/23/20 Page 7 of 13 PageID #: 846




 1983), and the declaration of Alexander T.            30, 2016), R&R adopted by 2016 WL
 Coleman, Esq., (Dkt. No. 46). The billing             6601445 (Oct. 28, 2016); Jemine v. Dennis,
 records calculate total fees as the product of        901 F. Supp. 2d 365, 393 (E.D.N.Y. 2012),
 the hours each attorney or paralegal worked           R&R adopted by 2012 U.S. Dist. LEXIS
 and the rates requested. (Dkt. No. 46-20)             140764 (Sept. 28, 2012). I respectfully
                                                       recommend that Plaintiffs be awarded
         Mr. Borrelli, founding and managing           attorney’s fees in the amount of $30,000.
 member of Borrelli & Associates, requests
 $400 per hour. (Id. ¶¶ 153, 162). Mr.                    G. Costs
 Coleman, a partner at Borrelli & Associates,
 requests $350 per hour. (Id. ¶¶ 163, 168). Mr.                A prevailing plaintiff is entitled to
 Barnhorn, a former associate, requests $250           recover      costs    of    the    litigation.
 per hour. (Id. ¶¶ 169, 173). Mr. St. John, a          29 U.S.C. § 216(b); N.Y. Lab. Law § 663(1).
 junior associate, requests $200 per hour.             Plaintiffs seek to recover $1,308.71 in filing
 (Dkt. No. 46 ¶¶ 174–76). The firm also                fees, mailing and serving fees, PACER fees,
 requests reimbursement for paralegal time at          and Westlaw charges. (Dkt. Nos. 46 ¶ 183,
 the     rate     of     $100     per      hour.       46-22). I find this amount to be reasonable
 (Dkt. No. 46 ¶¶ 177, 179). These rates fall           and recommend Plaintiffs be awarded the full
 within the range typically approved by this           $1,308.71. See Payamps v. M & M
 Court. See Hernandez v. Delta Deli Mkt. Inc.,         Convenience Deli & Grocery Corp., No. 16-
 18-cv-00375 (ARR) (RER), 2019 U.S. Dist.              CV-4895 (LDH) (SJB), 2019 WL 8381264,
 LEXIS 23756, at *24-25 (E.D.N.Y. Feb. 12,             at *17 (E.D.N.Y. Dec. 9, 2019), see also
 2019), R&R adopted by 2019 U.S. Dist.                 Kliger, 2018 WL 4782342, at *11.
 LEXIS 35304 (March 4, 2019); Sajvin v.
 Singth Farm Corp., No. 17-cv-04032 (AMD)                 H. Penalty for Unpaid Damages
 (RER), 2018 WL 4214335, at *9 (E.D.N.Y.
 Aug. 13, 2018), R&R adopted by 2018 WL                        Plaintiffs request Defendants be
 4211300 (Sept. 4, 2018). Therefore, I find the        charged a fifteen percent penalty for all
 requested hourly rates to be reasonable. As to        damages not paid within ninety days.
 hours, the Court acknowledges that there              (Dkt. No. 46 ¶ 185). New York Labor Law
 were six Plaintiffs who each required a               states “any judgment or court order awarding
 translator. The Court also acknowledges the           remedies under this section shall provide that
 firm’s efforts to avoid excessive billing.            if any amounts remain unpaid upon the
 However, I agree with Plaintiffs’ counsel that        expiration of ninety days following issuance
 the hours billed, 351.50, are excessive. Given        of judgment, or ninety days after expiration
 the Court’s experience with wage and hour             of the time to appeal and no appeal is then
 cases, the Court’s knowledge of this case, and        pending, whichever is later, the total amount
 the evidence presented, I find reasonable the         of judgment shall automatically increase by
 reduced request of $30,000 in fees, which is          fifteen percent.” N.Y. Lab Law § 198(4);
 forty-three percent less than the amount              see also Rodriguez, 2018 WL 7252949, at
 billed and fifteen percent of Plaintiffs’             *11-12. I respectfully recommend that
 damages. See Padilla v. Manlapaz, 07-cv-              Plaintiffs be entitled to a fifteen percent
 4866 (RER), 2010 WL 11626873, at *4-5                 increase in the amount of damages owed if
 (E.D.N.Y. Sept. 23, 2010); Mahoney v.                 Defendants fail to satisfy the judgment within
 Amekk Corp., 14-cv-4131 (ENV) (VMS),                  the state deadlines.
 2016 WL 6585810, at *21 (E.D.N.Y. Sept.

                                                   7
Case 1:17-cv-05882-EK-RER Document 48 Filed 09/23/20 Page 8 of 13 PageID #: 847




               CONCLUSION                             Clerk of the Court. Any objections to the
                                                      recommendations made in this Report must
         Based on the foregoing, I respectfully       be filed with the Clerk of the Court and the
 recommend that: (1) the Court grant                  Honorable Eric R. Komitee, within fourteen
 Plaintiff’s motion for a default judgment and        (14) days of receipt hereof. Failure to file
 (2) award Plaintiffs’ the following amount in        timely objections waives the right to appeal
 damages: $35,480.92 to Plaintiff Tejada,             the District Court’s Order. See 28 U.S.C.
 $25,743.08 to Plaintiff Larroca, $41,163.58          § 636(b)(1); Fed. R. Civ. P. 72; Small v. Sec’y
 to Plaintiff Santos, $28,207.42 to Plaintiff         of Health & Human Servs., 892 F.2d 15, 16
 Jacinto, $31,939.31 to Plaintiff Perez, and          (2d Cir. 1989).
 $28,725.29 to Plaintiff Ad. Tejada; attorneys’
 fees in the amount of $30,000, and costs in          RESPECTFULLY RECOMMENDED,
 the amount of $1,308.71; plus pre- and post-
 judgment interest as well as a fifteen percent       Ramon E. Reyes, Jr.
 penalty for all damages not paid within ninety
                                                      RAMON E. REYES, JR.
 days.
                                                      United States Magistrate Judge
        Plaintiff is hereby directed to serve
                                                      Dated: September 23, 2020
 copies of this Report and Recommendation
                                                      Brooklyn, NY
 upon Defendants by regular and certified
 mail and to file proof of service with the




                                                  8
Case 1:17-cv-05882-EK-RER Document 48 Filed 09/23/20 Page 9 of 13 PageID #: 848




                                                   APPENDIX


      I.     Overtime Compensation6

 Plaintiff Tejada7
  Start    End Date Weeks Average                    Regular Wage          Additional     Wages Due
  Date              Worked Overtime                  or Minimum            Overtime       (Overtime Hours X
                           Hours                     Wage if               Owed per       Overtime Owed X
                           Worked                    Regular Wage          hour           Weeks Worked)
                           Per Week                  Less than
                                                     Minimum
     7/4/13   8/31/13     8.29         1.25          $9.50                 $4.75          $49.22
     9/1/13   2/28/14     25.71        19.5          $10.00                $5.00          $2,506.73
     3/1/14   8/31/14     26.14        1.25          $10.00                $5.00          $163.38
     9/1/14   2/28/15     25.71        19.5          $10.00                $5.00          $2,506.73
     3/1/15   8/31/15     26.14        1.25          $10.00                $5.00          $163.38
     9/1/15   2/29/16     25.86        3.25          $11.00                $5.50          $462.25
     3/1/16   7/31/16     21.71        1.25          $11.00                $5.50          $149.26
     8/1/16   8/31/16     4.29         1.25          $11.25                $5.63          $30.20
     9/1/16   2/28/17     25.71        3.25          $11.25                $5.63          $470.43
     3/1/17   5/19/17     11.29        1.25          $11.25                $5.63          $79.45
                                                                           Total:         $6,581.03

 Plaintiff Larroca8

     Start    End Date Weeks Average                 Regular Wage          Additional Wages Due
     Date              Worked Overtime               or Minimum            Overtime (Overtime Hours X
                              Hours                  Wage if               Owed       Overtime Owed X
                              Worked                 Regular Wage                     Weeks Worked)
                              Per Week               Less than
                                                     Minimum
     3/1/12   8/31/12      26.14       2.5           $10.00                $5.00          $326.75
     9/1/12   2/28/13      25.71       27.5          $10.00                $5.00          $3,535.13
     3/1/13   8/31/13      26.14       2.5           $10.00                $5.00          $326.75
     9/1/13   2/28/14      25.71       27.5          $10.00                $5.00          $3,535.13
     3/1/14   8/31/14      26.14       2.5           $10.00                $5.00          $326.75


 6
  See N.Y. Lab. Law § 652. From December 31, 2016 through December 30, 2017, the minimum wage in New York
 was $11 per hour for employees who worked for New York City employers with eleven or more employees. Id.
 Plaintiffs alleged that Defendants employed at least eleven employees. (SAC ¶ 18).
 7
  Calculations based on Plaintiff Tejada’s declaration, (Dkt. No. 46-14 ¶¶ 5–8), and Mr. Coleman’s Declaration, (Dkt.
 No. 46 ¶¶ 88–90).
 8
  Calculations based on Plaintiff Larroca’s declaration, (Dkt. No. 46-15 ¶¶ 5–8), and Mr. Coleman’s Declaration, (Dkt.
 No. 46 ¶¶ 93–95).

                                                          9
Case 1:17-cv-05882-EK-RER Document 48 Filed 09/23/20 Page 10 of 13 PageID #: 849




     9/1/14   1/31/15    21.71       3.5          $10.00              $5.00          $379.93
     2/1/15   2/28/15    3.86        3.5          $11.00              $5.50          $74.31
     3/1/15   8/31/15    26.14       2.5          $11.00              $5.50          $359.43
     9/1/15   2/29/16    25.86       3.5          $11.00              $5.50          $497.81
     3/1/16   8/31/16    26.14       2.5          $11.00              $5.50          $359.43
     9/1/16   2/28/17    25.71       3.5          $11.00              $5.50          $494.92
     3/1/17   5/19/17    11.29       2.5          $11.00              $5.50          $155.24
                                                                      Total:         $10,371.54

 Plaintiff Santos9
  Start      End Date Weeks Average                 Regular Wage         Additional Wages Due
  Date                Worked Overtime               or Minimum           Overtime (Overtime Hours X
                             Hours                  Wage if              Owed       Overtime Owed X
                             Worked                 Regular Wage                    Weeks Worked)
                             Per                    Less than
                             Week                   Minimum
  10/1/13 12/30/13 12.86     21                     $7.50                $3.75          $1,012.73
  12/31/13 2/28/14    8.43   21                     $8.00                $4.00          $708.12
  3/1/14     8/31/14  26.14  1                      $8.00                $4.00          $104.56
  9/1/14     12/30/14 17.14  21                     $8.00                $4.00          $1,439.76
  12/31/14 2/28/15    8.43   21                     $8.75                $4.38          $774.51
  3/1/15     8/31/15  26.14  1                      $8.75                $4.38          $114.36
  9/1/15     12/30/15 17.14  21                     $8.75                $4.38          $1,574.74
  12/31/15 2/29/16    8.57   21                     $9.00                $4.50          $809.87
  3/1/16     8/31/16  26.14  1                      $9.00                $4.50          $117.63
  9/1/16     12/30/16 17.14  21                     $9.00                $4.50          $1,619.73
  12/31/16 2/28/17    8.43   21                     $11.00               $5.50          $973.67
  3/1/17     3/31/17  4.29   1                      $11.00               $5.50          $23.60
  4/1/17     5/31/17  8.57   1                      $11.00               $5.50          $47.14
                                                                         Total:         $9,320.39




 9
   Calculations based on Plaintiff Santos’ declaration, (Dkt. No. 46-16 ¶¶ 5–7), and Mr. Coleman’s Declaration,
 (Dkt. No. 46 ¶¶ 96–100).


                                                      10
Case 1:17-cv-05882-EK-RER Document 48 Filed 09/23/20 Page 11 of 13 PageID #: 850




 Plaintiff Jacinto10
  Start      End Date Weeks Average                     Regular            Additional Wages Due
  Date                Worked Overtime                   Wage or            Overtime (Overtime Hours X
                             Hours                      Minimum            Owed       Overtime Owed X
                             Worked                     Wage if                       Weeks Worked)
                             Per Week                   Regular
                                                        Wage Less
                                                        than
                                                        Minimum
  9/1/13       12/30/13      17.14       7.5            $7.50              $3.75           $482.06
  12/31/13     2/28/14       8.43        7.5            $8.00              $4.00           $252.90
  9/1/14       12/30/14      17.14       7.5            $8.00              $4.00           $514.20
  12/31/14     1/31/15       4.43        7.5            $8.75              $4.38           $145.36
  2/1/15       2/28/15       3.86        7.5            $8.75              $4.38           $126.66
  9/1/15       12/30/15      17.14       7.5            $8.75              $4.38           $562.41
  12/31/15     1/31/16       4.43        7.5            $9.00              $4.50           $149.51
  2/1/16       2/29/16       4           7.5            $9.00              $4.50           $135.00
  9/1/16       12/30/16      17.14       7.5            $9.00              $4.50           $578.48
  12/31/16     2/28/17       8.43        7.5            $11                $5.50           $47.74
                                                                           Total:          $3,294.31

 Plaintiff Perez11
  Start      End Date Weeks Average                     Regular            Additional Wages Due
  Date                Worked Overtime                   Wage or            Overtime (Overtime Hours X
                             Hours                      Minimum            Owed       Overtime Owed X
                             Worked                     Wage if                       Weeks Worked)
                             Per Week                   Regular
                                                        Wage Less
                                                        than
                                                        Minimum
  10/6/11      2/28/12       20.71       14             $7.15              $3.58           $1,036.54
  9/1/12       2/28/13       25.71       14             $7.15              $3.58           $1,286.79
  9/1/13       12/30/13      17.14       14             $7.15              $3.58           $857.86
  12/31/13     2/28/14       8.43        14             $8.00              $4.00           $472.08
  9/1/14       12/30/14      17.14       14             $8.00              $4.00           $959.84
  12/31/14     2/28/15       8.43        14             $8.75              $4.38           $516.34
  2/1/15       2/28/15       3.86        14             $8.75              $4.38           $236.43
  9/1/15       12/30/15      17.14       14             $8.75              $4.38           $1,049.83
  12/31/15     2/29/16       8.57        14             $9.00              $4.50           $539.91
                                                                           Total:          $6,955.60
 10
   Calculations based on Plaintiff Jacinto’s declaration, (Dkt. No. 46-17 ¶¶ 5–7), and Mr. Coleman’s Declaration,
 (Dkt. No. 46 ¶¶ 101–105).
 11
   Calculations based on Plaintiff Perez’s declaration, (Dkt. No. 46-18 ¶¶ 5–7), and Mr. Coleman’s Declaration,
 (Dkt. No. 46 ¶¶ 106–110).


                                                         11
Case 1:17-cv-05882-EK-RER Document 48 Filed 09/23/20 Page 12 of 13 PageID #: 851




 Plaintiff Ad. Tejada12
  Start      End Date Weeks Average                      Regular             Additional Wages Due
  Date                  Worked Overtime                  Wage or             Overtime (Overtime Hours X
                               Hours                     Minimum             Owed       Overtime Owed X
                               Worked                    Wage if                        Weeks Worked)
                               Per Week                  Regular
                                                         Wage Less
                                                         than
                                                         Minimum
  1/1/15       2/28/15        8.29        31.25          $9.00               $4.50          $1,165.78
  9/1/15       12/31/15       17.29       31.25          $9.00               $4.50          $2,431.41
  1/1/16       2/29/16        8.43        31.25          $9.50               $4.75          $1,251.33
  9/1/16       12/31/16       17.29       31.25          $9.50               $4.75          $2,566.48
  1/1/17       2/28/17        8.29        31.25          $11                 $5.50          $1,424.84
                                                                             Total:         $8,839.84

  II.     Minimum Wage Compensation13

 Plaintiff Santos14
  Start Date      End Date               Weeks               New York           Wage                Wages Due
                                         Worked              Minimum            Received
                                                             Wage
  12/31/13            12/30/14           52.14               $8.00              $7.50               $1,042.80
  12/31/14            12/31/14           0.14                $8.75              $7.50               $7
  1/1/2015            12/30/15           52.14               $8.75              $8.00               $1,564.20
  12/31/15            12/30/16           52.285              $9.00              $8.00               $2,091.40
  12/31/16            3/31/17            13                  $11                $8.00               $1,560
                                                                                TOTAL               $6,261.4015

 Plaintiff Jacinto16

 12
   Calculations based on Plaintiff Ad. Tejada’s declaration, (Dkt. No. 46-19 ¶¶ 5–7), and Mr. Coleman’s Declaration,
 (Dkt. No. 46 ¶¶ 111–115).
 13
   See N.Y. Lab. Law § 652. From December 31, 2016 through December 30, 2017, the minimum wage in New York
 was $11 per hour for employees who worked for New York City employers with eleven or more employees. Id.
 Plaintiffs alleged that Defendants employed at least eleven employees. (SAC ¶ 18).
 14
   Calculations based on Plaintiff Santos’ declaration, (Dkt. No. 46-16), and Mr. Coleman’s Declaration, (Dkt. No. 46
 ¶¶ 96–100).
 15
   Although this total is slightly greater than the amount of minimum wage compensation requested, the total unpaid
 wage compensation recommended is equal to or less than the amount that Plaintiff Tejada sought in the SAC.
 (See Dkt. No. 46 ¶ 96).
 16
   Calculations based on Plaintiff Jacinto’s declaration, (Dkt. No. 46-17), and Mr. Coleman’s Declaration, (Dkt. No. 46
 ¶¶ 101–105).


                                                          12
Case 1:17-cv-05882-EK-RER Document 48 Filed 09/23/20 Page 13 of 13 PageID #: 852




  Start Date         End Date           Weeks              New York           Wage                Wages Due
                                        Worked             Minimum            Received
                                                           Wage
  12/31/13           12/30/14           52.14              $8.00              $7.50               $1,042.80
  12/31/14           1/31/15            4.57               $8.75              $7.50               $228.50
  2/1/15             12/30/15           47.57              $8.75              $8.00               $1,427.10
  12/31/15           1/31/16            4.57               $9.00              $8.00               $182.80
  2/1/16             12/30/16           47.71              $9.00              $8.50               $954.20
  12/31/16           3/31/17            13                 $11                $8.50               $1,040
  4/1/17             5/31/17            8.71               $11                $9.00               $522.60
                                                                              TOTAL               $5,809.4017

 Plaintiff Perez18
  Start Date       End Date             Weeks              New York           Wage                Wages Due
                                        Worked             Minimum            Received
                                                           Wage
  10/6/11            12/30/13           116.71             $7.15              $6.75               $1,867.36
  12/31/13           12/31/13           .14                $8.00              $6.75               $7
  1/1/14             12/30/14           52                 $8.00              $7.75               $520
  12/31/14           1/31/15            4.57               $8.75              $7.75               $182.80
  2/1/15             12/30/15           47.57              $8.75              $8                  $1,427.10
  12/31/15           112/31/15          .14                $9                 $8                  $5.60
                                                                              TOTAL               $4,014.06

 Plaintiff Ad. Tejada19
  Start Date      End Date              Weeks              New York           Wage                Wages Due
                                        Worked             Minimum            Received
                                                           Wage
  12/31/16           12/31/16           0.14               $11                $9.50      $8.40
  1/1/17             3/31/17            12.86              $11                $10.00     $514.40
                                                                                   TOTAL $522.8020




 17
   Although this total is greater than the amount of minimum wage compensation requested, this appears to be due to
 a mathematical error. (See Dkt. No. 46 ¶ 109-10). Moreover, the total unpaid wage compensation recommended is
 equal to or less than the amount that Plaintiff Jacinto sought in the SAC. (See id. ¶ 101).
 18
   Calculations based on Plaintiff Perez’s declaration, (Dkt. No. 46-18), Mr. Coleman’s Declaration, (Dkt. No. 46 ¶¶
 106–110), and Plaintiff’s Second Amended Complaint, (Dkt. No. 35 ¶¶ 3, 79-82).
 19
   Calculations based on Plaintiff Ad. Tejada’s declaration, (Dkt. No. 46-19), and Mr. Coleman’s Declaration,
 (Dkt. No. 46 ¶¶ 111–115).
 20
   Although this total is slightly greater than the amount of minimum wage compensation requested, the total unpaid
 wage compensation recommended is equal to or less than the amount that Plaintiff Ad. Tejada sought in the SAC.
 (See Dkt. No. 46 ¶ 114).

                                                        13
